Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action in response to remarks and amendments filed 7/6/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: heavies removal unit in claim 3-5, 9, 13-14 understood to be a column,
injection system in claims 7-11 understood to be a nozzle,
solvent recovery unit in claim 10, 11-20 understood to be a condensate stabilizer.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-6, 12-17, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mak (US PG Pub 20150166915), hereinafter referred to as Mak and further in view of Abdelmalek (US Patent No. 5642630), hereinafter referred to as Abdelmalek.

With respect to claim 1, Mak teaches a method for reducing fouling in a liquefied natural gas (LNG) facility (Figure 2), the method comprising: injecting a solvent into a feed of natural gas at a solvent injection point; 
producing a mixed feed from a dispersal of the solvent into the feed of natural gas (natural gas at 4 is mixed with solvent 3, paragraphs 29-30), the mixed feed containing heavy components (as the feed contains heavy components, including C3+ components, see Table 1, so does the mixed feed); producing a chilled feed by chilling the mixed feed, the chilled feed including a vapor and a condensed liquid (the phase gas at 2 is already two-phase and is cooled and formed into a chilled gas 7, paragraph 30 which would also thus be condensed), the condensed liquid containing a fouling portion of the heavy components condensed by the solvent during chilling (the two-phase portions based on the content in Table 1 would include CO2 and the heavier components, which would be fouling components), directing the vapor into a feed chiller heat exchanger (vapor in 8 is sent to cooler 70, paragraph 30 which would act as a feed chiller).

Mak does not teach separating the condensed liquid containing the portion of the heavy components from the vapor and directing the vapor into a feed chiller heat exchanger following separation of the condensed liquid containing the portion of the heavy components form the vapor wherein the condensed liquid is separated rom the vapor upstream from the feed chiller heat exchanger.

Abdelmalek teaches that separating of hydrocarbons can be in states with multiple coolers and separators (Figure 2, 302/303a, 302b/303b) such that water and heavier hydrocarbons is removed in the first stage and then the gas is cooled again for further separation (Column 8, lines 10-25).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have between the two coolers (53 and 70) of Mak based on the teaching of Abdelmalek provided an additional stage of heavy hydrocarbon removal with a separator since it has been shown that combining prior art elements to yield predictable results is obvious whereby adding an additional stage would allow removal of a larger number of the heavier hydrocarbons by increasing the separation stages such that after being condensed in the first cooler (the chilling the mixed feed stages 53), the heavy components there are removed and then a second chilling is used to provide separation for the absorber (69).
 
With respect to claim 3, Mak teaches wherein the feed chiller heat exchanger is disposed upstream of a heavies removal unit (the feed chiller is upstream of the second absorber 54 which can be considered the heavies removal unit).

With respect to claim 4, Mak teaches wherein the liquid containing the of the heavy components is separated from the vapor upstream of the heavies removal unit (liquid is removed by the adianta separator between 53 and 70 before).

With respect to claim 5, Mak teaches wherein a remaining portion of the heavy components are removed using the heavies removal unit (any heavies left by the second absorber would be removed).

With respect to claim 6, Mak as modified does not teach wherein a recovered solvent is produced from the condensed liquid, the recovered solvent being recycled into the feed of natural gas.

Mak does teach that removed components of the non-natural gas (9) are sent ultimately to produce ultralean solvent (3) (paragraph 30, 35).  
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have when providing additional separation of heavy components in Mak to have also sent at least in part the condensed liquid to solvent recovery since it has been shown that combining prior art elements to yield predictable results is obvious whereby separating the solvent form the condensed liquid would allow it to be reused in the system and prevent the need for solvent to be added.


With respect to claim 12, Mak teaches a method for reducing fouling in a liquefied natural gas (LNG) facility (Figure 2), the method comprising:
injecting a solvent into a feed of natural gas at a solvent injection point (natural gas at 4 is mixed with solvent 3, paragraphs 29-30), forming a condensed liquid by condensing a fouling portion of the feed of natural gas using the solvent (the mixture results in two-phase conditions, paragraph 30, which at that temperature would at least result in the hexane in the feed being liquid); separating the condensed liquid from a vapor of the feed of gas (rich solvent stream 9, would contain the liquid that is condensed), the vapor being free of fouling components (as all C4+ components have been removed, the vapor can be considered free of freezing components) directing the vapor to a feed chiller heat exchanger (vapor formed in 9 is sent to the heat exchanger 70, paragraph 30); directing the liquid to a solvent recovery unit; and producing a recovered solvent from the liquid using the solvent recovery unit (everything after 9 is formed can be considered the solvent recovery unit which produces stream 29 of solvent, paragraph 35).

Mak does not teach wherein the condensed liquid is separated from the vapor upstream form the feed chiller heat exchanger.

Abdelmalek teaches that separating of hydrocarbons can be in states with multiple coolers and separators (Figure 2, 302/303a, 302b/303b) such that water and heavier hydrocarbons is removed in the first stage and then the gas is cooled again for further separation (Column 8, lines 10-25).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have between the two coolers (53 and 70) of Mak based on the teaching of Abdelmalek provided an additional stage of heavy hydrocarbon removal with a separator since it has been shown that combining prior art elements to yield predictable results is obvious whereby adding an additional stage would allow removal of a larger number of the heavier hydrocarbons by increasing the separation stages such that after being condensed in the first cooler (the chilling the mixed feed stages 53), the heavy components there are removed and then a second chilling is used to provide separation for the absorber (69).  

Mak as modified does not teach that it is the condensed liquid removed that is directed to the solvent recovery unit and to produce a recovered solvent using the solvent recovery unit.

Mak does teach that removed components of the non-natural gas (9) are sent ultimately to produce ultralean solvent (3) (paragraph 30, 35).  
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have when providing additional separation of heavy components in Mak to have also sent at least in part the condensed liquid to solvent recovery since it has been shown that combining prior art elements to yield predictable results is obvious whereby separating the solvent form the condensed liquid would allow it to be reused in the system and prevent the need for solvent to be added.




With respect to claim 13, Mak teaches wherein the solvent recovery unit is disposed downstream of a heavies removal unit (absorber 54 can be considered a heavies removal unit, which is upstream of the solvent recovery).

With respect to claim 14, Mak as modified teaches wherein the feed chiller heat exchanger is disposed upstream of the heavies removal unit (the heat exchanger 70 is upstream of 54 with respect to the natural gas).

With respect to claim 15, Mak as modified teaches wherein the recovered solvent is directed to the solvent injection point for injection into the feed of natural (29 eventually passes as stream 3 into 4 as seen in the figure).

With respect to claim 16, Mak as modified teaches wherein a composition of the recovered solvent corresponds to a composition of the solvent injected into the feed of natural gas (they are the same stream), and composition is not modified between the forming of stream 29 and it entering into 4).

With respect to claim 17, Mak modified teaches wherein the solvent recovery unit processes the condensed liquid to output a solution as the recovered solvent (rich solvent is separated in multiple separators to produce among other components CO2 23 and ultra-lean solvent, 28, paragraphs 35 and 39).



With respect to claim 18, wherein the solvent recovery unit includes two towers.
Examiner takes official notice that it would have been obvious to have provided a second tower upstream from the stripping (64) of Mak as modified in order to separate and recover non-solvent components other than carbon dioxide that may still be remaining in the solvent such a heavy hydrocarbons (C2 or C3+) so that they can be produced and utilized as desired.  Thus there would be two towers, one to remove hydrocarbon and a second to remove and recover hydrocarbons specifically and the stripper to recover the solvent as an ultralean solvent.  As applicant has not timely traversed this official notice it is considered admitted prior art.

With respect to claim 20, Mak does not teach wherein one or more debutanizers receive the condensed liquid, the one or more debutanizers being disposed upstream from one or more condensate stabilizers.  Mak does teach the last step in the system is a condensate stabilizer (a stripper can be considered a condensate stabilizer)

Examiner takes official notice that it would have been obvious to have provided a second tower upstream from the stripping (64) of Mak as modified in order to separate and recover non-solvent components other than carbon dioxide that may still be remaining in the solvent such a heavy hydrocarbons (C2 or C3+) so that they can be produced and utilized as desired.  Thus there would be two towers, one to remove hydrocarbon and a second upstream column to remove and recover hydrocarbons (which as it recovers butane can be considered a debutanizer) specifically and the stripper (a condensate stabilizer) to recover the solvent as an ultralean solvent.  As applicant has not timely traversed this official notice it is considered admitted prior art.

Claims 2, 7-11, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mak/Abdemalek  and further in view of Wood et al. (US Patent No. 5462583), hereinafter referred to as Wood.

With respect to claim 2, Mak does not teach wherein the condensed liquid containing the fouling portion of the heavy components is separated from the vapor using a drum. 

Wood teaches that upstream of absorption (19) and downstream of a feed cooler (11) that a separator drum can be used to remove heavy product from the feed stream.  

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Wood to have the separator of Mak as modified (by Abdelmalek) to have been a separator drum  since it has been shown that a simple substation of one known element for another to yield predictable results is obvious whereby it has been shown by Wood that a separator drum is a known and suitable phase separator for removing heavy components.



With respect to claim 7, Mak teaches a system for reducing fouling in a liquefied natural gas (LNG) facility (Figure 2), the system comprising: an injection system injecting a solvent into a feed of natural gas at a solvent injection point, a dispersal of the solvent into the feed of natural gas producing a mixed feed containing heavy components (natural gas at 4 is mixed with solvent 3, paragraphs 29-30, which would require an injection system and dispersal of solvent into the feed gas, which contains heavy components, see table 1, which connection point of the returning line can be considered a nozzle as it would inject or spray the solvent into the feed), 
separating a condensed liquid containing a portion of the heavy components condensed by the solvent during chilling from a vapor (using the first and second absorber, the liquid 9 is separated and a vapor 8 is formed, paragraphs 29-33; and directing the vapor into a feed chiller heat exchanger following separation of the condensed liquid containing the fouling portion of the heavy components from the vapor (vapor as part of stream 8 would be directed to chiller 70, paragraph 30)
a feed chiller heat exchanger receiving the vapor following separation of the condensed liquid containing the fouling portion of the heavy components from the vapor (the vapor 8 is used in one of the feed chillers 53 to cool the feed gas, paragraph 30) such that the vapor received into feed chiller heat exchanger is free of freezing components (the feed chiller is upstream of all the components of the system for separation as seen in the figure, where the second absorber can be considered the heavies removal unit).

Mak does not teach wherein the condensed liquid is separator from the vapor upstream from the feed chiller heat exchanger.

Abdelmalek teaches that separating of hydrocarbons can be in states with multiple coolers and separators (Figure 2, 302/303a, 302b/303b) such that water and heavier hydrocarbons is removed in the first stage and then the gas is cooled again for further separation (Column 8, lines 10-25).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have between the two coolers (53 and 70) of Mak based on the teaching of Abdelmalek provided an additional stage of heavy hydrocarbon removal with a separator since it has been shown that combining prior art elements to yield predictable results is obvious whereby adding an additional stage would allow removal of a larger number of the heavier hydrocarbons by increasing the separation stages such that after being condensed in the first cooler (the chilling the mixed feed stages 53), the heavy components there are removed and then a second chilling is used to provide separation for the absorber (69). Thus only vapor would pass to the feed chiller heat exchanger where it would be cooled to pass to the first absorber.


Mak does not teach the separation is done in a drum.


Wood teaches that upstream of absorption (19) and downstream of a feed cooler (11) that a separator drum can be used to remove heavy product from the feed stream.  

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Wood to have the separator of Mak as modified (by Abdelmalek) to have been a separator drum  since it has been shown that a simple substation of one known element for another to yield predictable results is obvious whereby it has been shown by Wood that a separator drum is a known and suitable phase separator for removing heavy components.


With respect to claim 8, Mak teaches a heavies removal unit (the second absorber 54), the feed chiller heat exchanger is disposed upstream of a heavies removal unit (the chiller 70 is upstream of the heavies removal unit), the liquid containing the fouling portion of the heavy components separated from the vapor upstream of the heavies removal unit (liquid is initially separated in the first absorber and as modified in the drum).

With respect to claim 9, Mak as modified teaches wherein a remaining portion of the heavy components are removed using the heavies removal unit (any liquid not removed in the drum would be separated in the absorber system).

With respect to claim 10, Mak as modified teaches a solvent recovery unit disposed downstream of the heavies removal unit, the solvent recovery unit producing the recovered solvent (as seen in the figure the liquid 9 ultimately passes via multiple separators before finally returning back to the feed as stream 3).

Mak as modified does not teach recovery is produced from the condensed liquid. it.

Mak does teach that removed components of the non-natural gas (9) are sent ultimately to produce ultralean solvent (3) (paragraph 30, 35).  
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have when providing additional separation of heavy components in Mak to have also sent at least in part the condensed liquid to solvent recovery since it has been shown that combining prior art elements to yield predictable results is obvious whereby separating the solvent form the condensed liquid would allow it to be reused in the system and prevent the need for solvent to be added.


With respect to claim 11, Mak as modified teaches a second feed chiller heat exchanger, the second feed chiller heat exchanger producing a chilled feed by chilling the mixed feed (heat exchanger 53, paragraph 30), the chilled feed including the vapor and the condensed liquid, the condensed liquid containing the portion of the heavy components condensed by the solvent during chilling by the second feed chiller heat exchanger (the chiller 53 further chills the mixed feed to produce the vapor and liquid portions sent tot eh separator).


With respect to claim 19, Mak does not teach wherein a drum separates the condensed liquid from the vapor.

Wood teaches that upstream of absorption (19) and downstream of a feed cooler (11) that a separator drum can be used to remove heavy product from the feed stream.  

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Wood to have instead of using a two absorber configuration to have used a separator drum and absorber configuration to provide the necessary separation in Mak since it has been shown that a simple substation of one known element for another to yield predictable results is obvious whereby it has been shown by Wood that instead of two absorbers it is known to use a separator drum for the first separation and an absorber for the second and thus would have been obvious to have utilized with Mak.

Response to Arguments
Applicant's arguments filed 7/6/2022 have been fully considered but they are not persuasive.

Applicant argues pages 6-7 that the terms “injection system”, heavies removal unit” and “solvent recovery unit” do not invoke 35 USC 112(f) because “a claim limitation that does not use the term ‘means’ or ‘step’ will trigger the rebuttal presumption” and that the use of “unit” or “system” in the claims is not sufficient to overcome this presumption because “a person of ordinary skill understands a heavies removal unit, injection system, and solvent recovery unit to have sufficiently definite meaning as names for structure”.  This is not persuasive. 

The term “heavies removal unit” is not a specific known structural term in the art such as “absorber”, “stripper” or “condensate stabilizer” but would be understood by one having ordinary skill in the art to refer to any “unit” capable of removing heavy components and as such 35 USC 112(f) applies as no specific structure would be understood from the limitation alone.  Similarly in rages to both injection system and solvent recovery unit, neither would be understood to cover any specific structure but only a generic functional recitation without any specific structure being understood.

Applicants remaining argument in regard to fouling component are moot as those limitations have been removed from the claims.

In view of the amendments the rejection under 35 USC 112(b) are withdrawn.
	
	Applicants arguments in regard to the previous art rejection on pages 8 and 9 are moot as a new reference has been provided to show those limitations to be obvious and a new interpretation of the independent claim and prior art has been provided as a result of the amendment as shown above in the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816. The examiner can normally be reached Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M KING/Primary Examiner, Art Unit 3763